Exhibit 10.10

 

FIRST AMENDMENT AGREEMENT

 

THIS FIRST AMENDMENT AGREEMENT (“Amendment”) is executed as of the 27th day of
June, 2004, by and between CARL KARCHER ENTERPRISES, INC., a California
corporation (“CKE”) and PIERRE FOODS, INC., a North Carolina corporation (the
“Company”).

 


RECITALS

 

1.                                       CKE and Company are parties to a
certain Amended and Restated Agreement dated May 21, 2004 (the “Original
Agreement”).

 

2.                                       CKE and Company are parties to a
certain Amended and Restated Formula Development Agreement dated May 21, 2004
(the “Original FDA”).

 

3.                                       CKE and Company are parties to a
certain Amended and Restated Confidentiality Agreement dated May 21, 2004 (the
“Original Confidentiality”).

 

4.                                       CKE and Company desire to amend the
Original Agreement and Original FDA and memorialize the amendment in writing.

 

5.                                       All capitalized terms herein not
otherwise defined shall have the meaning ascribed to such terms in the
respective Original Agreement or Original FDA, as the content may require.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained herein for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.               Amendments.

 

A.           The Original Agreement is amended as follows:

 

(a) Paragraph 3(a) is amended by the addition of the following two new
paragraphs to be inserted immediately following the first paragraph thereof:

 

Company agrees and acknowledges that it shall commence building an additional
plant in a *** location as soon as its production output increases by at least
*** pounds (*** of which must be on a ***) per year of flame cooked broiled
protein from its production output as of the date of this Amendment.  Provided
that such additional plant is in a location agreeable to CKE and meets CKE’s
standards and specifications, CKE agrees that some of the production capacity of
the Products currently in Company’s current plant may be moved to the additional
plant.  CKE will determine such amounts of production capacity to be moved based
on business considerations in its sole discretion.

 

Company shall exercise commercially reasonable efforts to fulfill all the supply
requirements of CKE for the Products.  To the extent of any plant capacity
constraints, the

 

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Company shall fulfill the supply requirements of CKE prior to the fulfillment of
any product requirements of a Competitor of CKE (as defined in the Amended and
Restated Formula Development Agreement).

 

(b) Paragraph 4(a) is amended by the addition of the following new paragraphs as
follows:

 

It is acknowledged that in the event Company shall enter into a binding supply
agreement, written or oral, with a Top Ten QSR (as herein defined), other than
CKE or CKE’s parent or affiliate companies, including without limitation,
Hardee’s Food Systems, Inc., or its appointed purchasing agent for the supply of
a burger product consisting of more than 51% of black cattle beef (a “Major
Contract”), the Company should realize plant efficiencies and other economies. 
Therefore, in the event Company shall enter into a Major Contract and so long as
and only so long as at least one Major Contract shall remain in effect, the
Company agrees to ***

 

During the term of such Major Contract, Company further agrees that (1) the net
prices on a poundage basis for the Products hereunder shall not be greater, (2)
the payment terms hereunder shall not be worse, and (3) the fixed costs charges
hereunder shall not be more, and (4) to the extent the product Company is
producing under such Major Contract is comparable in size to and with similar
cost components as the Products hereunder, the cook yields, and process yields
hereunder shall not be less, than those being provided under such Major Contract
for similar product items, as determined on a poundage basis so that CKE is
treated on a so-called “most favored nations” basis.

 

For purposes of this Agreement, the term “Top Ten QSR” means any one of the ten
largest hamburger chains ranked by system wide sales based on the Chain
Restaurant Operators Directory.  To the extent such Directory is no longer
published or such information is no longer provided in such Directory, the basis
of determining the Top Ten QSR shall be based on annual sales as set forth in
public filings or other such reliable sources.

 

(c) Section 4(b) is amended by the addition of a new paragraph to read as
follows:

 

The Company agrees that no raw materials purchased by or arranged for delivery
to Company by and for the account of CKE from a designated raw material supplier
of CKE under contract with CKE, including beef products purchased by CKE under
its contract with ***, may be used by Company or its agent to produce beef
products for any other customer of Company.  Provided, the foregoing sentence
does not prohibit Company from contracting directly with such suppliers for raw
materials for Company’s other customers nor from accepting from such suppliers
raw materials purchased by or arranged for delivery to Company for the account
of Company’s other customers.  Company agrees that, without the prior written
consent of CKE, only those raw materials purchased by or arranged for delivery
to Company by and for the account of CKE from a designated raw material supplier
of CKE will be used in the manufacturing of the Products.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

(d) Section 4(f)(ii) is amended to read as follows:

 

(ii) Maintenance Books and Records.  During the Term and for a period of at
least two (2) years thereafter, the Company shall maintain such books and
records (collectively, “Records”) as necessary to substantiate that all invoices
and other charges submitted to CKE for payment hereunder are valid and proper
and to verify the Company’s compliance with provisions of this Agreement, the
Amended and Restated Formula Development Agreement and the Amended and Restated
Confidentiality Agreement.  Upon reasonable request from CKE, the Company shall
deliver evidence satisfactory to CKE for verification of compliance with this
Agreement, the Amended and Restated Formula Development Agreement and the
Amended and Restated Confidentiality Agreement.  All Records shall be maintained
in accordance with generally accepted accounting principals consistently
applied.  CKE and/or its representative shall have the right at any time during
normal business hours, upon twenty-four (24) hours notice, to examine, inspect
and audit said Records.  Provided, under no circumstances shall any trade
secrets or protected confidential information of any person be subject to such
examination, inspection, or audit.  Company agrees to take all actions
reasonably necessary and available to it (without disclosing such trade secrets
or confidential information) to substantiate, to CKE’s satisfaction, its
compliance with this Agreement, the Amended and Restated Formula Development
Agreement and the Amended and Restated Confidentiality Agreement, including
without limitation, by permitting visual inspection of the Company’s plant to
ensure compliance.  CKE shall bear any cost related to any such examination,
inspection or audit; provided, however, Company shall be responsible for such
cost of audits for inspections upon a finding based on the results thereof that
Company is not in material compliance with this Agreement.

 

(e) Paragraph 9(b) is amended and restated to read in its entirety as follows:

 

(b)                                 At the end of the Term of this Agreement,
CKE shall have the right to renew this Agreement, on the same terms and
conditions as set forth herein, for up to five (5) additional renewal terms of
one (1) year each by giving notice of its intent to renew to Company within
ninety (90) days prior to the expiration of the then current Term or renewal
term.  For the purposes of this Agreement, the term “Term” shall be deemed to
include any renewal terms.

 

(f) Paragraph 29 is amended by the addition of a new subsection (d) to read as
follows:

 

(d) Except with the prior written consent of the other party, neither party
shall disclose the existence of this Agreement or the subject matter hereof,
except on a “need to know” basis in the ordinary course of its business in
dealing with its employees, financing sources, stock or industry analysts,
advisors, and other representatives and as may be otherwise required by law,
including SEC filings.  Provided, however, that subject to the foregoing, in no
event shall either party directly disclose the existence of this Agreement or
the subject matter hereof to any competitor of the other party (the Competitor
of CKE as defined in the Amended and Restated Formula Development Agreement) or
to any affiliate of a competitor of the other party.  Each party agrees and
acknowledges that such disclosure shall cause irreparable harm to the other

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

party and entitle the other party to all remedies at law and equity including
without limitation, liquidated damages and injunctive relief.

 

B.   The Original FDA is amended as follows:

 

(a) Paragraph 4 of the Original FDA is amended by (i) spelling the word
“formula” in subsection (i) of Paragraph 4 as “Formula”, (ii) deleting the “.”
at the end of subsection (ii) and inserting “, or” and (iii) the addition of a
new subsection (iii) to read as follows:

 

(iii) manufacture for or directly sell to any Competitor of CKE any Angus Beef
Burger Product (the term “Angus Beef Burger Product” determined as defined in
subsection (ii) above but without the raw weight range restriction) that is (a)
produced solely according to the Formula and CKE’s complete Finished Product
Specifications, or (b) produced with or resulting in a product with Angus beef 
trimmings and any two (2) of the following three (3) variables or factors in
common with the Product:

 

•                  ***

 

•                  ***

 

•                  ***

 

(b)  A new Paragraph 14 is added to the Original FDA to read in its entirety as
follows:

 

14.                                 At the end of the initial Term of this
Agreement, CKE shall have the right to renew this Agreement, on the same terms
and conditions as set forth herein, for up to five (5) additional renewal terms
of one (1) year each by giving notice of its intent to renew to Company within
ninety (90) days prior to the expiration of the initial Term or then current
renewal term.  For the purposes of this Agreement, the term “Term” shall be
deemed to include the initial Term and any renewal terms.

 

2.  No change.  Except as otherwise modified or amended hereby, the Original
Agreement, Original FDA, and the Original Confidentiality and all documents and
instruments delivered therewith shall remain in full force and effect as
written.

 

3  No Default.  The Original Agreement, the Original FDA, and the Original
Confidentiality are in full force and effect and, as of the date of this
Amendment and to the best knowledge, information, and belief of each party
without independent investigation by either party, (a) there exists no default
or event of default or event, occurrence, condition or act which, with the
giving of notice, the lapse of time or the happening of any other event or
condition, would become a default or event of default thereunder, (b) neither
party has violated any of the terms or conditions of any of the foregoing
agreements, (c) all of the obligations and covenants to be performed by each
party thereto have been fully performed, and (d) each party acknowledges and
agrees that with respect the relationship between the parties as contemplated by
the aforesaid collective agreements, there have been no violations of law.  This
provision shall not be construed to

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

limit either party from making any future claims for future breach or subsequent
wrongful conduct by either party.

 

4.  Entire Agreement.  This Amendment, together with the Original Agreement, the
Original FDA, and the Original Confidentiality, as may be amended hereby, shall
constitute the complete agreement between CKE and the Company and shall
supersede all prior or contemporaneous proposals, representations,
understandings, and other communications and correspondence between the parties
concerning the matters addressed in this Amendment and the aforesaid agreements,
whether oral or written.

 

5  Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties execute this Amendment in accordance with law
the day and year first above written.

 

 

CARL KARCHER ENTERPRISES, INC.

 

 

 

 

By:

/s/ John Dunion

 

 

Name:

John Dunion

 

 

Title:

Executive Vice President

 

 

 

 

 

PIERRE FOODS, INC.

 

 

 

 

By:

/s/ Robert C. Naylor

 

 

Name:

Robert C. Naylor

 

 

Title:

Senior Vice President - Sales

 

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

6

--------------------------------------------------------------------------------